         Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 1 of 22


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of Colorado

               In the Matter of the Search of
          (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                     )       Case No. 21-sw-18-MEH
                                                                     )
                                                                     )
 In the Matter of the Search of Information
 Associated with One (1) black IPhone, with                          )
 associated telephone number 720-788-7589,                           )
 currently in the possession of the Secret                           )
 Service, Denver Field Division Office, under                        )
 case number MK-21-0023, and further                                 )
 described in Attachment A                                           )

                                         APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit

located in the            State and       District of     Colorado       , there is now concealed (identify the person or describe the
property to be seized):

SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                      evidence of a crime;
                      contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.

                    The search is related to a violation of:

    Code Section                                                Offense Description
21 U.S.C. § 841(a)(1)           Distribution and Possession with Intent to Distribute Controlled Substances (Cocaine)
21 U.S.C. § 846                 Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances (Cocaine)

          The application is based on these facts:
              Continued on the attached affidavit, which is incorporated by reference.
              Delayed notice of          days (give exact ending date if more than 30 days:                               ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                s/Ryan Donahue
                                                                                              Applicant’s signature

                                                                                      Ryan Donahue, Special Agent, DEA
                                                                                             Printed name and title
Sworn to before me and:               signed in my presence.
                                      submitted, attested to, and acknowledged by reliable electronic means.

Date: 01/12/2021
                                                                                              Judge’s signature
                                      Denver, CO
City and state:                                                                  Michael E. Hegarty, U.S. Magistrate Judge
                                                                                            Printed name and title
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 2 of 22




                                      ATTACHMENT A

                   DESCRIPTION OF LOCATION TO BE SEARCHED

        One (1) black IPhone, with associated telephone number 720-788-7589, (hereafter and
in Attachment A and Attachment B referred to as the “Device”). The Device is currently locked
and no additional identification information can be retrieved from the Device. The Device is
currently in the possession of the Secret Service, Denver Field Division Office, under case number
MK-21-0023, Exhibit N-19, SSEE S001267453, and has been in Secret Service’s custody since
December 7, 2020, when it was transferred to them from DEA.
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 3 of 22




                                       ATTACHMENT B

              DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

        For the Device listed and described in Attachment A, the following items, that constitute
evidence of the commission of, contraband, the fruits of crime, or instrumentalities of violations
of 21 U.S.C. § 841(a)(1) (distribution of controlled substances and possession with intent to
distribute controlled substances, to wit, cocaine) and 21 U.S.C. § 846 (attempt and conspiracy)
(the “Subject Offenses”):

        1.     Any and all information, notes, software, documents, records, or correspondence,
in any format and medium, pertaining to violations of Subject Offenses.

   2. All records on the Device described in Attachment A that relate to violations of the Subject
Offenses and involve QUINTANA-LEDEZMA, and other co-conspirators, on or about or before
October 10, 2020, including:

               a. Lists of customers and related identifying information;

               b. types, amounts, and prices of drugs trafficked as well as dates, places, and
                  amounts of specific transactions;

               c. any information related to sources of drugs (including names, addresses, phone
                  numbers, or any other identifying information);

               d. any information recording QUINTANA-LEDEZMA’s, and/or other co-
                  conspirators’ schedule or travel on or about or before October 10, 2020 to
                  November 30, 2020;

               e. all bank records, checks, credit card bills, account information, and other
                  financial records.

      3.      Any and all address books, names, and lists of names and addresses of individuals
who may have been contacted by use of the Device or by other means for the purpose of
committing violations of Subject Offenses.

       4.     Any and all information, records, documents, invoices and materials, in any format
or medium, that concern any accounts with an Internet Service Provider pertaining to violations of
Subject Offenses.

        5.      Any and all information, records, documents, invoices and materials, in any format
or medium, that concern e-mail accounts, online storage, or other remote computer storage
pertaining to violations of Subject Offenses.

        6.      Records of Internet activity, including Internet Protocol addresses, firewall logs,
transactions with Internet hosting providers, co-located computer systems, cloud computing
services, caches, browser history and cookies, “bookmarked” or “favorite” web pages, search
terms that the user entered into any Internet search engine, and records of user-typed web addresses
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 4 of 22




pertaining to violations of Subject Offenses or that show who used, owned, possessed, or
controlled the Device.

        7.      Any and all information, documents, records, photos, videos, audio recordings, or
correspondence, in any format or medium, pertaining to use or ownership of the Device, or that
aid in the identification of persons involved in violations of Subject Offenses.

       8.     Credit card information, bills, and payment records pertaining to violations of
Subject Offenses.

       9.      Information about usernames or any online accounts or email addresses.

       10.   Descriptions of time, date, locations, items, or events showing or tending to show
the commission of, or connecting or tending to connect a person to violations of Subject Offenses.

        11.    Evidence of who used, owned, or controlled the Device to commit or facilitate the
commission of the Subject Offenses, or at the time the things described in this warrant were
created, edited, or deleted, including photographs, videos, audio recordings, logs, call logs,
phonebooks, address books, contacts, IP addresses, registry entries, configuration files, saved
usernames and passwords, documents, calendars, browsing history, search terms, metadata, user
profiles, e-mail, e-mail contacts, messages (text or voice), instant messaging logs, file structure
and correspondence.

        12.    Evidence of software that may allow others to control the Device, such as viruses,
Trojan horses, and other forms of malicious software, as well as evidence of the presence or
absence of security provisions or software designed to detect malicious software or unauthorized
use of the Device, and evidence of the lack of such malicious software.

       13.      Evidence of the attachment to the Device of other storage devices or similar
containers for electronic evidence.

       14.     Evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the Device.

       15.    Evidence of how and when the Device was used or accessed to determine the
chronological context of access, use, and events relating to crime under investigation and to the
user;

       16.     The telephone number, ESN number, serial number, and/or SIM card numbers of
or contained in the Device.

        17.   Passwords, encryption keys, and other access devices that may be necessary to
access the Device.

       18.     Contextual information necessary to understand the evidence described in this
attachment.


                                                2
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 5 of 22




DEFINITIONS:

As used above, the terms "records" and "information" include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored, including
any form of computer or electronic storage (such as hard disks or other media that can store data);
any handmade form (such as writing, drawing, painting); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).




                                                3
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 6 of 22




       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

        I, RYAN P. DONAHUE, a Special Agent with the Drug Enforcement Administration,
being duly sworn according to law, hereby state that the facts set forth in this affidavit are true and
correct to the best of my knowledge, information, and belief:

                                        INTRODUCTION

        1.      This affidavit is submitted in support of an application under Fed. R. Crim. P. 41
for a search warrant authorizing the examination of property – an electronic device, identified in
Attachment A as the “Device” – which is currently in law enforcement possession, and the
extraction from that property of electronically stored information described in Attachment B. As
set forth herein, there is probable cause to believe that a forensic examination of the Device for the
purpose of identifying electronically stored data will reveal evidence, fruits, and/or
instrumentalities of violations of federal drug trafficking laws, including, but not limited to, 21
U.S.C. § 841(a)(1) (distribution of controlled substances and possession with intent to distribute
controlled substances, to wit, cocaine) and 18 U.S.C. § 924 (c) possession of a firearm in
furtherance of a drug trafficking offense committed by GABRIEL IVAN QUINTANA-
LEDEZMA, and other co-conspirators on or about or before November 30, 2020 (the “Subject
Offenses”).

                                    AGENT BACKGROUND

        2.      Your Affiant is a Special Agent with the Drug Enforcement Administration
(“DEA”). As a Special Agent with DEA I am authorized, pursuant to 21 U.S.C. § 878, to conduct
investigations, to execute search warrants, and to make arrests for any offense against the United
States. I am a “Federal Law Enforcement Officer” within the meaning of FED.R.CRIM.P.
41(a)(2)(C).

        3.      I have been a special agent with the DEA since July 2016. Before that, I worked
from November 2012 to March 2016 as a Senior Officer Specialist with the Federal Bureau of
Prisons. During my career, I have participated in numerous drug trafficking investigations during
the course of which I have (a) conducted electronic and physical surveillance; (b) debriefed and
managed witnesses, cooperators and confidential sources of information who have been involved
in drug trafficking and money laundering; (c) monitored wiretapped conversations of individuals
committing drug trafficking and money laundering schemes and reviewed line sheets prepared by
wiretap monitors; (d) worked in an undercover capacity to gather information about drug
trafficking and money laundering; (e) executed search warrants at locations where records and
evidence of drug trafficking and money laundering have been found; (f) and reviewed and analyzed
organization records, including telephone records, bank records, records kept and maintained by
drug traffickers, and property records. My experience is not limited to drug investigations. I also
have extensive experience participating in complex investigations into violent street gangs.

       4.      I have had experience, training, and communication with other law enforcement
personnel who specialize in the area of illegal drug trafficking and documentation and the detection
of proceeds from drug trafficking. Your affiant also has experience in debriefing defendants and
informants as witnesses who have personal knowledge of drug trafficking organizations. Such
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 7 of 22




individuals often have personal knowledge regarding the methods, transportation, and distribution
of the drugs and money in large scale controlled substance distribution operations.

       5.     I know, based on training and experience, as well as from information relayed to
me during the course of my official duties:

              a. That a significant percentage of heroin, methamphetamine, and cocaine
                 imported into the United States, currently enters the United States domestic
                 market at various points along the Southwest border of the United States, and
                 is then transported to various cities throughout the United States for retail
                 distribution. Furthermore, I know that the importation, transportation, and
                 distribution of heroin, methamphetamine, and cocaine are controlled by a
                 number of well-organized and sophisticated drug trafficking organizations. I
                 also know that drug trafficking organizations use couriers to transport drugs by
                 vehicle from Mexico to various distribution centers in the United States; they
                 use couriers to transport cash proceeds of drug sales from points of distribution
                 in the United States back to Mexico, where the proceeds are laundered; and they
                 use “stash houses,” premises in which they warehouse large quantities of
                 narcotics prior to their distribution.

              b. That drug traffickers use various locations to serve different functions so that
                 customers, thieves, and law enforcement personnel do not learn about any one
                 location where large quantities of drugs, money, and/or other drug related assets
                 are stored. Therefore, one or more locations are often used to store lesser
                 amounts of drugs, money, and/or drug related assets, and additional locations
                 are used to meet customers.

              c. That persons involved in large scale drug trafficking conceal, in various
                 locations, caches of drugs, drug paraphernalia, amounts of jewelry, automobile
                 titles, deeds to property, and other items of value and/or proceeds of drug
                 transactions and evidence of financial transactions relating to obtaining,
                 transferring, secreting or spending large sums of money acquired from
                 engaging in narcotics trafficking activities.

              d. The members of these organizations routinely utilize communication facilities
                 including cellular telephones, satellite telephones, encryption capable UHF
                 transceivers/two-way radios, facsimile machines, electronic mail, and text
                 messaging to communicate with other organization members in furtherance of
                 their illegal goals. During the course of these electronic communications,
                 organization members commonly use coded language and references and/or
                 encryption in an effort to elude law enforcement detection. Based on training
                 and experience, I know that narcotics traffickers commonly use prepaid, or
                 “throw away” cellular telephones to avoid detection and elude law enforcement,
                 and said traffickers also change these devices frequently to avoid detection by
                 law enforcement officials.

                                               2
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 8 of 22




           e. That drug dealers use telephones, portable cellular telephones, pagers, and other
              communication devices and maintain telephone and address books, telephone
              bills and other books and papers which reflect names, addresses, and/or
              telephone numbers of their associates in the narcotics trafficking organization
              and customers of narcotics.

           f. That drug trafficking organizations store information pertaining to drug
              trafficking activities on electronic devices, including cell phones, pagers,
              computers, and external hard drives. I further know, based on my training and
              experience, as well as from information relayed to me during the course of my
              official duties, that drug trafficking organizations often retain, for long periods
              of time, such documents and devices, in order to maintain a record of accounts,
              income, expenditures, assets, and drug-related debts.

           g. I know, based on training and experience, as well as from information relayed
              to me during the course of my official duties, that narcotics traffickers routinely
              “rotate” electronic devices, including cell phones, in order to avoid detection
              by law enforcement. For example, a narcotics trafficker may possess multiple
              cell phones and alternate the use of the cell phones on a weekly or monthly
              basis, before rotating to another cell phone. Based on training and experience,
              I know that narcotics traffickers often retain possession of previously-used cell
              phones, even though such phones are no longer utilized in furtherance of
              narcotics trafficking. Based on training and experience, I know that, while such
              phones may no longer be used for narcotics trafficking activities, the devices
              often contain electronic data, including call records, contact information, text
              messages, email, photos, video, and more, which can be evidence of past
              criminal activity.

           h. That drug traffickers have maintained at their locations, including the
              residences where they live, in their vehicles, and in off-site “stash” locations:
              money, ledgers, narcotic supplier lists, correspondence, notations, logs,
              receipts, journals, books, records, and other documents noting the price,
              quantity, and/or times when narcotics were obtained, transferred, sold,
              distributed, and/or concealed and that drug traffickers sometimes store drugs,
              their proceeds, and documents relating to drug activities at storage facilities in
              an effort to thwart law enforcement efforts to find them.

           i. That when drug traffickers amass large quantities of cash from the sale of drugs,
              the drug traffickers often attempt to legitimize these profits through the use of
              banks and financial institutions and their attendant services that include
              accounts, securities, traveler’s checks, cashier’s checks, money orders, wire
              transfers, stock certificates, bonds, certificates of deposit, and safety deposit
              boxes.

           j. That drug traffickers often place assets in names of relatives and close friends
              in order to avoid detection of those assets by law enforcement agencies; and
                                             3
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 9 of 22




              that, even though these assets are in other persons’ names, the drug dealers
              retain records, documents, and deeds reflecting the purchase and/or control of
              those assets while continuing to use those assets and exercise dominion and
              control over them.

           k. That it is common practice for large scale narcotics traffickers to travel to their
              purchase and distribution areas to facilitate their trafficking; that after
              purchasing drugs, narcotics traffickers will transport or cause to be transported
              narcotics to areas in which they will distribute the drugs; and that methods of
              transportation include commercial airlines, private airplanes, trains, buses, and
              rental and private automobiles.

           l. That drug traffickers take or cause to be taken photographs of themselves, their
              associates, their property, and their product; and that these traffickers often
              maintain these photographs at their premises, within vehicles, or as stored
              electronic images.

           m. That drug trafficking organizations maintain a variety of documents related to
              drug trafficking, including ledgers, hotel receipts, wire transfer paperwork,
              apartment rental agreements, cell phone bills, passports, photographs, credit
              card bills, vehicle registration documents, vehicle rental receipts, utility bills,
              and other documents that provide evidence of the illegal conduct of such
              organizations.

           n. That drug dealers commonly have in their possession, that is on their persons,
              at their residence and/or at their stash houses and in their automobiles, firearms,
              including: handguns, pistols, revolvers, rifles, shotguns, machine guns, and
              other weapons that are used to protect and secure the drug trafficker’s property,
              including narcotics, narcotic paraphernalia, currency, jewelry, and records.
              Courts have recognized that firearms and ammunition are a tool of the drug
              trafficking trade; that drug traffickers utilize firearms to protect themselves
              from rip-offs or from their drug related items being stolen and/or seized by law
              enforcement.

           o. There are many reasons why drug traffickers maintain evidence for long periods
              of time. The evidence may be innocuous at first glance (e.g., financial, credit
              card and banking documents, travel documents, receipts, documents reflecting
              purchases of assets, personal calendars, telephone and address directories,
              check books, videotapes and photographs, utility records, ownership records,
              letters and notes, tax returns and financial records, escrow files, telephone and
              pager bills, keys to safe deposit boxes, packaging materials, computer hardware
              and software), but have significance and relevance when considered in light of
              other evidence. The drug trafficker may no longer realize he/she still possesses
              the evidence or may believe law enforcement could not obtain a search warrant
              to seize the evidence. The drug trafficker may also be under the mistaken belief
              that he/she has deleted, hidden, or further destroyed any computer related
                                             4
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 10 of 22




                    evidence. However, that evidence may still be retrievable by a trained forensic
                    computer expert.

                p. Drug traffickers are increasingly using computer hardware and software to
                   communicate with co-conspirators and to facilitate the financial transactions
                   associated with both the narcotics deals themselves and with the laundering of
                   the related proceeds. Computer hardware and software may contain
                   spreadsheets of suppliers and buyers, financial records, bank account records,
                   criminal contacts and other information relevant to the investigation of the
                   criminal enterprise.

                q. It is common for drug traffickers to conceal contraband, proceeds of drug sales
                   and transactions in secure locations within their residence, including “stash
                   houses,” in vehicles, or locations other than their primary residence for ready
                   access and to conceal those items from law enforcement authorities.

                r. Drug traffickers keep paraphernalia for manufacturing, packaging, weighing,
                   and distributing controlled substances; that these paraphernalia include, but are
                   not limited to, scales, plastic bags, aluminum foil, paper bindles, zip-lock bags,
                   and other containers used to package and store controlled substances.

          6.      The information contained within this affidavit is based on my training and
 experience, my personal knowledge, observations, and experience, including information of which
 I am personally aware by virtue of my participation in this investigation, my review of investigative
 reports, intelligence reports, interviews, and debriefings with participating officers, agents, and
 cooperating witnesses, and information imparted to me by other law enforcement officers involved
 in this investigation. I have spoken with other DEA Special Agents and Task Force Officers about
 this and other similar cases, and I have spoken with narcotics experts regarding methods of
 operation utilized by subjects who distribute, manufacture, traffic, and/or sell controlled
 substances. Furthermore, I receive training on a daily basis working on drug investigations for
 DEA in the Denver, Colorado Division Office. I have also spoken with other DEA Special Agents,
 Task Force Officers, and Intelligence Analysts regarding the technological devices, tools, and
 methods used by subjects that traffic and distribute controlled substances.

         7.    This affidavit is submitted for the limited purpose of securing a search warrant. As
 such, I have not included each and every fact known to me or other law enforcement officers
 concerning this investigation. I have set forth facts that I believe are necessary to establish
 probable cause to believe that evidence, fruits, and instrumentalities related to the Subject
 Offenses, described in Attachment B, are located in the place described in Attachment A.

                  IDENTIFICATION OF THE DEVICE TO BE EXAMINED

         8.     The property to be searched is one (1) black IPhone, with associated telephone
 number 720-788-7589, (hereafter and in Attachment A and Attachment B referred to as the
 “Device”). The Device is currently locked and no additional identification information can be
 retrieved from the Device. The Device is currently in the possession of the Secret Service, Denver
                                                  5
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 11 of 22




 Field Division Office, under case number MK-21-0023, Exhibit N-19, SSEE S001267453, and has
 been in Secret Service’s custody since December 7, 2020.

         9.      Your Affiant believes there is probable cause to believe that the Device is or
 contains evidence, fruits, and instrumentalities of violations of the Subject Offenses. The applied
 for warrant would authorize the forensic examination of the Device for the purpose of identifying
 electronically stored data particularly described in Attachment B.

                                     TECHNICAL TERMS

         10.    Based on my training and experience, I use the following technical terms to convey
 the following meanings:

            a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
               telephone) is a handheld wireless device used for voice and data communication
               through radio signals. These telephones send signals through networks of
               transmitter/receivers, enabling communication with other wireless telephones or
               traditional “land line” telephones. A wireless telephone usually contains a “call
               log,” which records the telephone number, date, and time of calls made to and from
               the phone. In addition to enabling voice communications, wireless telephones offer
               a broad range of capabilities. These capabilities include: storing names and phone
               numbers in electronic “address books;” sending, receiving, and storing text
               messages and e-mail; taking, sending, receiving, and storing still photographs and
               moving video; storing and playing back audio files; storing dates, appointments,
               and other information on personal calendars; and accessing and downloading
               information from the Internet. Wireless telephones may also include global
               positioning system (“GPS”) technology for determining the location of the device.
            b. Removable Storage Media: A hard disk drive (“HDD”), also known as a hard drive
               or hard disk, is a data storage device that consists of an external circuit board,
               external data, power connections, and internal glass, ceramic, or magnetically
               charged rotating metal platters that permanently store data even when powered off.
               A solid-state drive (“SSD”), also known as a solid-state disk, is a data storage
               device that uses integrated circuit assemblies as memory to permanently store data
               instead of using rotating platters. Flash drives, flash cards, and thumb drives are
               digital storage devices that can connect to computers or other devices using the
               appropriate connection. CDs/DVDs are digital storage devices capable of storing
               large amounts of digital data—a user can store information onto a CD/DVD by
               “burning” digital data to the device using a computer CD/DVD drive. These devices
               are capable of storing any electronic information including images, videos, word
               processing documents, programs and software, and web pages. “Computers” or
               “digital storage media” or “digital storage devices” or “removable storage media”
               may be used interchangeably, and can include any physical object upon which
               computer data can be recorded as well as all types of electronic, magnetic, optical,
               electrochemical, or other high speed data processing devices capable of performing
               logical, arithmetic, or storage functions, including desktop and laptop computers,
               mobile phones, tablets, server computers, game consoles, network hardware, hard
                                                 6
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 12 of 22




            disk drives, RAM, floppy disks, flash memory, CDs, DVDs, and other magnetic or
            optical storage media.

         c. Digital camera: A digital camera is a camera that records pictures as digital picture
            files, rather than by using photographic film. Digital cameras use a variety of fixed
            and removable storage media to store their recorded images. Images can usually
            be retrieved by connecting the camera to a computer or by connecting the
            removable storage medium to a separate reader. Removable storage media include
            various types of flash memory cards or miniature hard drives. Most digital cameras
            also include a screen for viewing the stored images. This storage media can contain
            any digital data, including data unrelated to photographs or videos.
         d. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
            handheld digital storage device designed primarily to store and play audio, video,
            or photographic files. However, a portable media player can also store other digital
            data. Some portable media players can use removable storage media. Removable
            storage media include various types of flash memory cards or miniature hard drives.
            This removable storage media can also store any digital data. Depending on the
            model, a portable media player may have the ability to store very large amounts of
            electronic data and may offer additional features such as a calendar, contact list,
            clock, or games.
         e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used for
            storing data (such as names, addresses, appointments or notes) and utilizing
            computer programs. Some PDAs also function as wireless communication devices
            and are used to access the Internet and send and receive e-mail. PDAs usually
            include a memory card or other removable storage media for storing data and a
            keyboard and/or touch screen for entering data. Removable storage media include
            various types of flash memory cards or miniature hard drives. This removable
            storage media can store any digital data. Most PDAs run computer software, giving
            them many of the same capabilities as personal computers. For example, PDA users
            can work with word-processing documents, spreadsheets, and presentations. PDAs
            may also include global positioning system (“GPS”) technology for determining
            the location of the device.

         f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller than
            a notebook, that is primarily operated by touching the screen. Tablets function as
            wireless communication devices and can be used to access the Internet through
            cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets typically contain
            programs called apps, which, like programs on a personal computer, perform
            different functions and save data associated with those functions. Apps can, for
            example, permit accessing the Web, sending and receiving e-mail, and participating
            in Internet social networks.

         g. GPS: A GPS navigation device uses the Global Positioning System to display its
            current location. It often contains records the locations where it has been. Some
            GPS navigation devices can give a user driving or walking directions to another
                                              7
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 13 of 22




                location. These devices can contain records of the addresses or locations involved
                in such navigation. The Global Positioning System (generally abbreviated “GPS”)
                consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an
                extremely accurate clock. Each satellite repeatedly transmits by radio a
                mathematical representation of the current time, combined with a special sequence
                of numbers. These signals are sent by radio, using specifications that are publicly
                available. A GPS antenna on Earth can receive those signals. When a GPS antenna
                receives signals from at least four satellites, a computer connected to that antenna
                can mathematically calculate the antenna’s latitude, longitude, and sometimes
                altitude with a high level of precision.
            h. IP Address: An Internet Protocol address (or simply “IP address”) is a unique
               numeric address used by computers on the Internet. An IP address is a series of
               four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
               Every computer attached to the Internet computer must be assigned an IP address
               so that Internet traffic sent from and directed to that computer may be directed
               properly from its source to its destination. Most Internet service providers control
               a range of IP addresses. Some computers have static—that is, long-term—IP
               addresses, while other computers have dynamic—that is, frequently changed—IP
               addresses.
            i. Internet: The Internet is a global network of computers and other electronic devices
               that communicate with each other. Due to the structure of the Internet, connections
               between devices on the Internet often cross state and international borders, even
               when the devices communicating with each other are in the same state.
         11.     Based on my training, experience, and research, I know that the Device may have
 capabilities that allow it to serve as a wireless telephone, digital camera, PDA, tablet, portable
 media player, and may be a device capable of recording GPS information, connecting to the
 internet, and connecting to removable storage media.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

         12.    Based on my knowledge, training, and experience, your Affiant knows that
 computers and digital storage devices can store information for long periods of time. Similarly,
 things that have been searched for and viewed via the Internet are typically stored for some period
 of time on a device. This information can sometimes be recovered with forensic tools.

        13.    Based on my knowledge, training, and experience, examining data stored on
 computers and digital storage devices can uncover, among other things, evidence that reveals or
 suggests who possessed or used the computer or digital storage devices.

        14.      There is probable cause to believe that things that were once stored on the Device(s)
 may still be stored there, for at least the following reasons:

                a. Based on my knowledge, training, and experience, I know that digital files or
                   remnants of such files can be recovered months or even years after they have
                                                  8
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 14 of 22




                    been downloaded onto a storage medium, deleted, or viewed via the Internet.
                    Electronic files downloaded to a storage medium can be stored for years at little
                    or no cost. Even when files have been deleted, they can be recovered months or
                    years later using forensic tools. This is so because when a person “deletes” a
                    file on a digital storage device or computer, the data contained in the file does
                    not actually disappear; rather, that data remains on the storage medium until it
                    is overwritten by new data.

                b. Therefore, deleted files, or remnants of deleted files, may reside in free space
                   or slack space—that is, in space on the storage medium that is not currently
                   being used by an active file—for long periods of time before they are
                   overwritten. In addition, a computer’s operating system may also keep a record
                   of deleted data in a “swap” or “recovery” file.

                c. Wholly apart from user-generated files, computer storage media including
                   digital storage devices and computers’ internal hard drives can contain
                   electronic evidence of how a computer has been used, what it has been used for,
                   and who has used it. To give a few examples, this forensic evidence can take
                   the form of operating system configurations, artifacts from operating system or
                   application operation, file system data structures, and virtual memory “swap”
                   or paging files. Computer users typically do not erase or delete this evidence,
                   because special software is typically required for that task. However, it is
                   technically possible to delete this information.

                d. Similarly, files that have been viewed via the Internet are sometimes
                   automatically downloaded into a temporary Internet directory or “cache.”
                   Forensic review may also disclose when and by whom the Internet was used to
                   conduct searches, view material, and communicate with others via the Internet.

         15.    Forensic evidence. As further described in Attachment B, this application seeks
 permission to locate not only electronically stored information on the Device that might serve as
 direct evidence of the crimes described on the warrant, but also forensic evidence that establishes
 how the Device was used, the purpose of the use, who used the Device, and when. There is
 probable cause to believe that this forensic electronic evidence might be on the Device because:

            a. Data on the storage medium can provide evidence of a file that was once on the
               storage media but has since been deleted or edited, or of a deleted portion of a file
               (such as a paragraph that has been deleted from a word processing file). Virtual
               memory paging systems can leave traces of information on the storage medium that
               show what tasks and processes were recently active. Web browsers, e-mail
               programs, and chat programs store configuration information on the storage
               medium that can reveal information such as online nicknames and passwords.
               Operating systems can record additional information, such as the attachment of
               peripherals, the attachment of other devices to it, and the dates and times the device
               was in use. Computer file systems can record information about the dates files were
               created and the sequence in which they were created. This information can be
                                                  9
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 15 of 22




            recovered months or even years after they have been downloaded onto the storage
            medium, deleted, or viewed.

         b. Forensic evidence on a device can also indicate who has used or controlled the
            device. This “user attribution” evidence is analogous to the search for “indicia of
            occupancy” while executing a search warrant at a residence.

         c. A person with appropriate familiarity with how devices such as a smartphone works
            may, after examining this forensic evidence in its proper context, be able to draw
            conclusions about how the devices were used, the purpose of their use, who used
            them, and when.

         d. The process of identifying the exact electronically stored information on a
            smartphone or other digital device that is necessary to draw an accurate conclusion
            is a dynamic process. Electronic evidence is not always data that can be merely
            reviewed by a review team and passed along to investigators. Whether data stored
            on a device is evidence may depend on other information stored on the device and
            the application of knowledge about how a device behaves. Therefore, contextual
            information necessary to understand other evidence also falls within the scope of
            the warrant.

         e. Further, in finding evidence of how a device was used, the purpose of its use, who
            used it, and when, sometimes it is necessary to establish that a particular thing is
            not present on a storage medium.

         f. Your Affiant knows that when an individual uses an electronic device to aid in the
            commission of a crime, the individual’s electronic device will generally serve both
            as an instrumentality for committing the crime, and also as a storage medium for
            evidence of the crime. The electronic device is an instrumentality of the crime
            because it is used as a means of committing the criminal offense. The electronic
            device is also likely to be a storage medium for evidence of crime. Based on
            training and experience, your Affiant anticipates that an electronic device, such as
            the Device, used to commit a crime of the type described herein may contain: Phone
            Call logs & Text Messages with other members of the conspiracy, Photographs of
            evidence, Map Searches and location history, financial transactions detailing
            expenses undertaken in furtherance of the conspiracy, and other evidence related to
            acts undertaken in furtherance of the conspiracy, as well as evidence demonstrating
            the identities and roles of the co-conspirators.

         g. Your Affiant also knows that those who engage in criminal activity will attempt to
            conceal evidence of the activity by hiding files, by renaming the format, (such as
            saving a .pdf image file as a .doc document file) or by giving them deceptive names
            such that it is necessary to view the contents of each file to determine what it
            contains.



                                             10
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 16 of 22




            h. A single compact disk can store dozens of images and hundreds of pages of text.
               The size of the electronic storage media (commonly referred to as a hard drive)
               used in home computers has grown tremendously within the last several years.
               Thumb drives with a capacity of 32 gigabytes are not uncommon. Flash cards with
               a capacity of 32 gigabytes are not uncommon. Hard drives with the capacity of 500
               gigabytes up to 3 terabytes are not uncommon. These drives can store thousands of
               images and videos at very high resolution. Magnetic storage located in host
               computers adds another dimension to the equation. It is possible to use a video
               camera to capture an image, process that image in a computer with video capture
               capabilities, and save that image to storage in another country. Once this is done,
               there is no readily apparent evidence at the "scene of the crime". Only with careful
               laboratory examination of electronic storage devices is it possible to recreate the
               evidence trail.

          16.     Need to review evidence over time and to maintain entirety of evidence. Your
 Affiant recognizes the prudence requisite in reviewing and preserving in its original form only
 such records applicable to the violations of law described in this Affidavit and in Attachment B
 in order to prevent unnecessary invasion of privacy and overbroad searches. Your Affiant advises
 it would be impractical and infeasible for the Government to review the mirrored images of digital
 devices that are copied as a result of a search warrant issued pursuant to this Application during a
 single analysis. Your Affiant has learned through practical experience that various pieces of
 evidence retrieved from digital devices in investigations of this sort often have unknown probative
 value and linkage to other pieces of evidence in the investigation until they are considered within
 the fluid, active, and ongoing investigation of the whole as it develops. In other words, the weight
 of each individual piece of the data fluctuates based upon additional investigative measures
 undertaken, other documents under review and incorporation of evidence into a consolidated
 whole. Analysis is content-relational, and the importance of any associated data may grow
 whenever further analysis is performed. The full scope and meaning of the whole of the data is
 lost if each piece is observed individually, and not in sum. Due to the interrelation and correlation
 between pieces of an investigation as that investigation continues, looking at one piece of
 information may lose its full evidentiary value if it is related to another piece of information, yet
 its complement is not preserved along with the original. In the past, your Affiant has reviewed
 activity and data on digital devices pursuant to search warrants in the course of ongoing criminal
 investigations.

          17.    Your affiant has also learned from that experience, as well as other investigative
 efforts, that multiple reviews of the data at different times is necessary to understand the full value
 of the information contained therein, and to determine whether it is within the scope of the items
 sought in Attachment B. In order to obtain the full picture and meaning of the data from the
 information sought in Attachment A and Attachment B of this application, the Government
 would need to maintain access to all of the resultant data, as the completeness and potential of
 probative value of the data must be assessed within the full scope of the investigation. As such,
 your Affiant respectfully requests the ability to maintain the whole of the data obtained as a result
 of the search warrant, and to maintain and to review the data in the control and custody of the
 Government and law enforcement at times deemed necessary during the investigation, rather than
 minimize the content to certain communications deemed important at one time. As with all
                                                   11
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 17 of 22




 evidence, the Government will maintain the evidence and mirror images of the evidence in its
 custody and control, without alteration, amendment, or access by persons unrelated to the
 investigation.

        18.     Nature of examination. Based on the foregoing, and consistent with Rule
 41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, copying and reviewing
 the contents of the Device consistent with the warrant. The warrant I am applying for would
 authorize a later examination and perhaps repeated review of the Device or information from a
 copy of the Device consistent with the warrant. The examination may require authorities to employ
 techniques, including but not limited to computer-assisted scans of the entire medium, that might
 expose many parts of the Device to human inspection in order to determine whether it is evidence
 described by the warrant.

         19.     Manner of execution. Because this warrant seeks only permission to examine a
 device already in law enforcement’s possession, the execution of this warrant does not involve the
 physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court
 to authorize execution of the warrant at any time in the day or night.

                         INVESTIGATION AND PROBABLE CAUSE

         20.    The Device is currently in the lawful possession of the DEA, who then transferred
 the Device to Secret Service at the Denver Field Division Office for safekeeping and processing
 following issuance of a search warrant. The Device came into DEA’s possession when it was
 located on QUINTANA-LEDEZMA’s person pursuant to search incident to arrest on November
 30, 2020, as described in greater detail herein. The Device is believed to belong to QUINTANA-
 LEDEZMA, because he claimed ownership of it and because he also provided investigators with
 the assigned telephone 720-788-7589, which is the same telephone number that was in telephone
 contact with the CS, as discussed herein, prior to the date of QUINTANA-LEDEZMA’s arrest.

         21.     The Device is currently in storage at the Secret Service Denver Field Division
 Office, under case number MK-21-0023, Exhibit N-19, SSEE S001267453 and has been in Secret
 Services’ custody since it was transferred by DEA on December 7, 2020. In my training and
 experience, I know that the Device has been stored in a manner in which its contents are, to the
 extent material to this investigation, in substantially the same state as they were when the Device
 first came into the possession of the DEA.

  I.   Background of Investigation and Communications Regarding Sales of Cocaine

         22.     The United States of America, including the DEA and other law enforcement
 agencies, are currently conducting a criminal investigation of suspected cocaine trafficking and
 distribution activities of GABRIEL IVAN QUINTANA-LEDEZMA in the Denver, Colorado area.

         23.    Since October 10, 2020, a DEA Confidential Source, hereafter referred to as the
 “CS” has been in telephone communication with a cocaine source of supply (SOS) for the purpose
 of discussing the sale and purchase of kilogram amounts of cocaine.


                                                 12
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 18 of 22




        24.     On November 27, 2020, the SOS called the CS and informed him/her that the SOS
 wanted to introduce the CS to an associate (worker) (later identified as QUINTANA-LEDEZMA)
 that was in possession of kilogram amounts of cocaine and heroin.

         25.     On November 28, 2020, at approximately 2:30 p.m., the CS met with the SOS’s
 associate, later identified as Gabriel Ivan QUINTANA-LEDEZMA (YOB: 2000), in the parking
 lot of the El Tradicional Mexican Restaurant & Cantina located at 2319 8th Avenue, Greeley,
 Colorado, in order to discuss a multi-kilogram cocaine transaction. The CS advised investigators
 that QUINTANA-LEDEZMA drove a 2015 Silver Dodge Challenger to the meeting and provided
 your Affiant with Colorado Registration: AFG-K42 for the vehicle.

        26.      During the brief meeting, QUINTANA-LEDEZMA offered several times to take
 the CS to the stash house in the area of Commerce City, Colorado, where the kilograms of cocaine
 were being stored so the CS could inspect it. The CS declined the offer and stated he/she did not
 have time on that particular day. QUINTANA-LEDEZMA stated that he was willing to sell the
 CS three kilograms of cocaine for $36,000 per kilogram. The CS stated that QUINTANA-
 LEDEZMA and the CS also discussed the possibility of "fronting" a kilogram.

          27.     Before the meeting concluded, the CS was provided with a telephone number by
 QUINTANA-LEDEZMA: 720-788-7589. The CS asked QUINTANA-LEDEZMA what he/she
 should save him in his phone as and QUINTANA-LEDEZMA stated "Guerito Cuados.” In my
 training and experience, I know that this roughly translates from Spanish to “white squares,” which
 is a street term to describe "kilograms of cocaine.”

        28.   A subsequent telephone subscriber request was conducted for telephone number:
 720-788-7589. The subscriber request revealed the telephone number is a Verizon Postpaid
 Account. The telephone subscriber information revealed the telephone number is subscribed to
 "Hector LEDEZMA" at the address of 822 S. 16th Court, Brighton, Colorado 80601.

         29.    On November 29, 2020, the CS informed your Affiant that he/she had received a
 large number of telephone calls from QUINTANA-LEDEZMA at telephone number: 720-788-
 7589. The CS informed your Affiant that QUINTANA-LEDEZMA was becoming pushy and
 appeared desperate to conduct a cocaine transaction with the CS and insisted on showing the CS
 where the cocaine stash house was located in the areas of Commerce City, Colorado, in order to
 let the CS inspect the product. The CS told QUINTANA-LEDEZMA that he/she was working
 (legitimate job) and was busy and would call him back later. Your Affiant believes QUINTANA-
 LEDEZMA thought the CS was referencing conducting cocaine-related business when the CS said
 he/she was “working,” as QUINTANA-LEDEZMA relayed "oh don't worry you can do business
 with us". On this day, the CS also received an incoming text message which included a video from
 QUINTANA-LEDEZMA at telephone number: 720-788-7589, which depicted a kilogram of
 cocaine with what your Affiant believes was a "55" stamp on the center of the kilogram. The
 kilogram of cocaine appeared to have been wrapped in tin foil and with black electrical tape over
 it.




                                                 13
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 19 of 22




 II.   November 30, 2020 Meeting and Seizure of Kilogram of Cocaine and Firearm

        30.     On November 30, 2020, an undercover detective working with the Thornton Police
 Department (hereafter referred to as “UC”) was included in the investigation with the CS to travel
 with the CS to a future cocaine transaction to be conducted with QUINTANA-LEDEZMA.

        31.    On November 30, 2020, the CS spoke with the QUINTANA-LEDEZMA on
 telephone number: 720-788-7589, multiple times to arrange a meeting for the evening of
 November 30, 2020. QUINTANA-LEDEZMA agreed to provide a free sample of the cocaine to
 the CS and UC, in order to assist in facilitating a multi-kilogram cocaine transaction. The CS and
 UC subsequently agreed to meet QUINTANA-LEDEZMA at a McDonalds restaurant located at
 10400 Belle Creek Boulevard, Commerce City, Colorado, at approximately 6:00 p.m.

         32.   Prior to the meeting, the UC searched the UC vehicle to be used by the CS and UC
 during the meeting, with negative results for contraband. Your Affiant also conducted a search of
 the CS’s person, as witnessed by ICE ERO Ramirez, which was also negative for any contraband.

         33.     At approximately 6:00 p.m., surveillance units observed QUINTANA-LEDEZMA
 arrive at the location driving a 2015 silver Dodge Challenger, Colorado Registration: AFG-K42.
 The vehicle parked in the parking lot. QUINTANA-LEDEZMA then exited the driver’s seat and
 walked to the rear passenger side of the UC vehicle, entered the vehicle, and shut the door.
 QUINTANA-LEDEZMA then engaged in conversation with the CS and UC, at which point he
 provided the UC and CS with a clear plastic baggie containing a white powdery substance
 consistent with cocaine.

 34.    During the conversation, the CS, UC, and QUINTANA-LEDEZMA discussed prices and
 availability of more cocaine. The CS and UC advised QUINTANA-LEDEZMA they would have
 to go get money for the purchase of more cocaine. QUINTANA-LEDEZMA stated they could
 come to his residence to pick up and purchase one (1) kilogram of cocaine. After the agreement
 was made, QUINTANA-LEDEZMA left the location in the 2015 silver Dodge Challenger. The
 baggy of cocaine provided to the UC and CS was later weighed by investigators, with a weight of
 approximately 30.8 gross grams. This cocaine was field tested with a NIK field testing kit, which
 showed presumptive positive for cocaine. The cocaine was subsequently analyzed and tested at
 the DEA Western regional laboratory. The analysis revealed the sample seized on November 30,
 2020, was in fact cocaine and had a net weight of 1.087 grams plus or minus 0.002 gram.

        35.     QUINTANA-LEDEZMA was then followed by surveillance units to the residence
 at 7228 E. 61st Place Commerce City, Colorado. QUINTANA-LEDEZMA parked in front of the
 house on the street blocking the driveway. A short time later, QUINTANA-LEDEZMA sent the
 CS a text message informing the CS of his address. The text message read “7228 e 61st pl[.]” The
 CS and UC then called QUINTANA-LEDEZMA and advised they would come to the residence
 to purchase the cocaine.

       36.    At approximately 6:52 p.m., the CS received a telephone call from QUINTANA-
 LEDEZMA at telephone number: 720-788-7589. QUINTANA-LEDEZMA called and asked
 where they were at and the CS advised QUINTANA-LEDEZMA they were on the way. At
                                                14
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 20 of 22




 approximately 7:24 p.m., the UC and CS arrived at the residence and parked behind the 2015 silver
 Dodge Challenger on the street. QUINTANA-LEDEZMA then exited the residence at 7228 E.
 61st Place, Commerce City, Colorado, approached the UC vehicle, and asked the CS and UC to
 conduct the transaction in the basement of the residence. The CS and UC informed QUINTANA-
 LEDEZMA that they preferred conducting the deal in the vehicle and asked QUINTANA-
 LEDEZMA to get into the backseat. QUINTANA-LEDEZMA subsequently entered the rear
 passenger side of the UC vehicle.

        37.     Upon entering the vehicle, QUINTANA-LEDEZMA produced a white grocery bag
 containing a rectangular shaped object. QUINTANA-LEDEZMA pulled the white grocery bag
 out of a zipped up jacket he was wearing. The CS and UC both looked into the bag with the
 rectangular shaped object, and observed a rectangular object consistent with a video the CS
 previously received from QUINTANA-LEDEZMA depicting a kilogram of cocaine. The UC and
 CS further observed that the rectangular object appears to be a white powdery substance consistent
 with cocaine. The size and shape of the object was also consistent with a kilogram of cocaine.

         38.     The UC then placed the kilogram of cocaine on a digital scale he/she had in the
 vehicle in order to determine if the kilogram was the appropriate weight. Upon observing the
 cocaine and inspecting it, the UC provided a predetermined arrest signal to surveillance units. A
 controlled arrest/buy-bust operation was conducted and QUINTANA-LEDEZMA was arrested by
 investigators shortly thereafter.

         39.     Following the arrest of QUINTANA-LEDEZMA, a loaded Glock 19 semi-
 automatic handgun was located where he was seated and a kilogram of cocaine was located on top
 of a digital scale on the center console. The UC later informed your Affiant that as investigators
 moved to arrest QUINTANA-LEDEZMA, the UC observed QUINTANA-LEDEZMA’s hand in
 his waistband near the firearm in what the UC believed was a possible attempt to pull the firearm
 out.

         40.   The suspected kilogram of cocaine provided by QUINTANA-LEDEZMA in the
 UC vehicle was later transported to the DEA Denver Field Division Office for processing by your
 Affiant, weighed and NIK tested. The NIK test was presumptive positive for cocaine, and the
 substance had a gross weight of approximately 1125.2 grams. The cocaine was subsequently
 analyzed and tested at the DEA Western regional laboratory. The analysis revealed the kilogram
 seized on November 30, 2020, was in fact cocaine and had a net weight of 961 grams plus or minus
 1 gram.

III.   Background Post-Arrest Interview of QUINTANA-LEDEZMA

         41.     Your Affiant subsequently conducted a post arrest interview with QUINTANA-
 LEDEZMA in custody at the Commerce City Police Department. QUINTANA-LEDEZMA was
 advised of his Miranda rights from a DEA 13b (Spanish Advisal of Rights) and agreed to answer
 questions without an attorney present. During the interview, QUINTANA-LEDEZMA informed
 investigators that his telephone number was 720-788-7589, which your Affiant notes is the same
 telephone number the CS used to communicate with QUINTANA-LEDEZMA to negotiate and
 arrange the sale and purchase of multi-kilogram amounts of cocaine.
                                                15
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 21 of 22




           42.     QUINTANA-LEDEZMA further admitted to being in the area of 104th Avenue in
 Commerce City, Colorado, around 6:00 p.m. on November 30, 2020, but was deceptive regarding
 what he was doing in the area. QUINTANA-LEDEZMA subsequently admitted that he possessed
 the loaded Glock 19 semi-automatic handgun in the back of the UC vehicle; however, he denied
 owning the firearm or possessing it in furtherance of a drug trafficking crime, and claimed he just
 liked firearms and was testing out the handgun to see if he liked it and would potentially purchase
 it at a later date and time if he did.

        43.     QUINTANA-LEDEZMA further claimed he did not know how the kilogram of
 cocaine got into the UC vehicle; however, stated that the source of the kilogram resided inside the
 residence, and admitted that he tried to get the CS and UC to come into the residence but only to
 meet other people.

        44.    QUINTANA-LEDEZMA further admitted to meeting the CS on one prior occasion
 at a Mexican Restaurant in Greeley, Colorado, but would not elaborate why they met there or who
 introduced them. QUINTANA-LEDEZMA ultimately denied being involved in drug trafficking
 and informed investigators that the kilogram of cocaine found in the UC vehicle came from and
 belonged to “Gordo,” who resided in the residence.

         45.    The Device was located on QUINTANA-LEDEZMA persons pursuant to search
 incident to arrest on November 30, 2020. The Device is believed to belong to QUINTANA-
 LEDEZMA, because he claimed ownership of it and because he also provided investigators with
 the assigned telephone 720-788-7589, which is the same telephone number that was in telephone
 contact with the CS establishing the transaction.

                                         CONCLUSION

        46.     Based on the foregoing information, probable cause exists to believe that a forensic
 examination of the Device, described in Attachment A, will reveal electronically stored data
 described in Attachment B constituting evidence, fruits, and instrumentalities of the Subject
 Offenses committed by QUINTANA-LEDEZMA, and other co-conspirators. Specifically, your
 Affiant believes that QUINTANA-LEDEZMA and other co-conspirators may have used the
 Device to discuss, plan, and/or coordinate the planned drug transaction described herein, both on
 the date of the offense described above, as well as on other dates, and may have also used the
 Device to communicate with others regarding similar or related offenses. Contained on the Device
 may be records of said communications, as well as other information and evidence, set forth in
 Attachment B, that is related to this investigation.

          47.   Your Affiant therefore respectfully requests that the attached Search Warrant be
 issued authorizing the search and seizure of the items described in Attachment A, for the evidence
 listed in Attachment B.




                                                 16
Case 1:21-sw-00018-MEH Document 1 Filed 01/12/21 USDC Colorado Page 22 of 22




         I, Ryan P. Donahue, a DEA Special Agent, being duly sworn according to law, hereby state
 that the facts stated in the foregoing affidavit are true and correct to the best of my knowledge,
 information and belief.


                                      s/Ryan Donahue
                                      Ryan Donahue, Special Agent
                                      Drug Enforcement Administration


                                                                                          12th
 Submitted, attested to, and acknowledged by reliable electronic means before me on this ____
 day of January, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. MICHAEL E. HEGARTY
                                      UNITED STATES MAGISTRATE JUDGE
                                      DISTRICT OF COLORADO


 Reviewed and submitted by Assistant United States Attorney Conor A. Flanigan.




                                                17
